In re Torregano, Perry; applying for remedial writ; Parish of Orleans, Criminal District Court, Div. “G”.
Denied. The Clerk’s Office of Orleans Criminal District Court has recently provided the documents which are contained in the record, but the court reporter has failed to provide the transcript of the multiple offender hearing ordered by the district court on March 14, 1986. Relator may petition the district court to secure compliance with the March 14, 1986 order granting a transcript of the multiple offender proceedings, and if relator fails to obtain relief, he may apply to the Court of Appeal, Fourth Circuit, for further orders.